United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.W., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
HARTSFIELD JACKSON ATLANTA
INTERNATIONAL AIRPORT,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-644
Issued: June 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 26, 2007 appellant filed a timely appeal from the October 22, 2007
decision of the Office of Workers’ Compensation Programs which denied his claim for benefits.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction to review the
merits of this claim.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty on December 28, 2005, as alleged.
FACTUAL HISTORY
On August 2, 2007 appellant, then a 27-year-old transportation security officer (screener),
filed a traumatic injury claim alleging that on December 28, 2005 he lifted a bag and felt pain in

his right arm, down his left leg and back.1 He listed the nature of the injury as “herniated disc in
my back.”
By letter dated September 18, 2007, the Office instructed appellant to submit medical
evidence to support his claim within 30 days. No medical evidence was submitted.
By decision dated October 22, 2007, the Office denied appellant’s claim as he submitted
no medical evidence to establish that he sustained a medical condition causally related to the
December 28, 2005 lifting incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that an
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged.4 Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.5
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to a specific condition of employment.6 Neither the fact that a
condition became apparent during a period of employment nor appellant’s belief that the
employment caused or aggravated his condition is sufficient to establish causal relationship.

1

The traumatic injury claim form indicates that appellant’s signature is dated August 2, 2005. This appears to be
a typographical error as the alleged injury occurred on December 28, 2005 and the date of notice is listed as
August 30, 2007.
2

5 U.S.C. § 8122(a).

3

Id.

4

John J. Carlone, 41 ECAB 345 (1989).

5

Shirley A. Temple, 48 ECAB 404 (1997).

6

Katherine J. Friday, 47 ECAB 591 (1996).

2

ANALYSIS
The Office accepted that the December 28, 2005 incident occurred as appellant alleged,
i.e., that he lifted a bag and experienced pain in his right arm, left leg and back. The issue on
appeal, therefore, is whether appellant submitted sufficient medical evidence to establish that he
sustained an injury as a result of this incident. Appellant failed to timely submit any medical
evidence to support his claim that he sustained an injury on December 28, 2005. Therefore, he
has not established a prima facie claim for compensation.7
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
his belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship. Causal relationship must be established by
rationalized medical opinion evidence.8 As appellant failed to submit such evidence, the Office
properly denied his claim.9
CONCLUSION
The Board finds that appellant failed to establish that he sustained an injury in the
performance of duty on December 28, 2005, as alleged.

7

See Donald W. Wenzel, 56 ECAB 390 (2005); Richard A. Weiss, 47 ECAB 182 (1995).

8

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

Appellant submitted new medical evidence with his appeal. The Board has no jurisdiction to review new
evidence on appeal. See 20 C.F.R. § 501.2(c). Appellant can submit this evidence to the Office and request
reconsideration under 5 U.S.C. § 8128.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of he Office of Workers’
Compensation Programs dated October 22, 2007 is affirmed.
Issued: June 23, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

